DETAILED ACTION

Disposition of Claims
Claims 1-26 are pending.

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Paragraph numbers throughout this Office action, unless otherwise noted, are from the PGPub of this instant specification, US20210277364A1, Pub. 09/09/2021.
 
Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2021 and 077/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

 

Claim Objections
Claim 4 is objected to because of the following informalities:  it appears as though “50 nM NaCl” should be “50 mM NaCl”.
Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  the definition of the abbreviation “GC” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … genome copy (GC) titer...).
Appropriate correction is required.
 
 
Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-26 are rejected as lacking adequate descriptive support for a method for separating AAV8 viral particles which results in the separation of genomically competent viral particles (complete virions) from genomically deficient viral particles, capsids, or structures (incomplete virions). 
In support of the claimed genus (separation of complete virions from incomplete virions), the application discloses examples in which AAV8 complete virions are separated from incomplete virions, with an experiment that combined known populations of complete and incomplete virions and subjected them to the same separation methods (Examples 1-3 starting at ¶[0130].)  However, said method was using a specific set of reagents and techniques in a specific order, namely a specific type of affinity chromatography using a specific column (Example 1, ¶[0130], POROSAAV8™ resin from ThermoFisher, it is not clear what the antibody is on the column, but appears to be one “specific for AAV” and a camelid-derived single chain antibody produced in S. cerevisiae, see ¶[0058]) followed by a specific type of anionic chromatographic purification (reconstituted virus preparations in 20 mM Bis-Tris-propane (BTP) buffer at pH 10.2, with separation using a CIMAC-QA™ monolith column from BIA Separations) with specific types of columns at specific flow rates with specific buffers for loading, washing, and eluting.  The examples of the instant specification focused on very narrow parameters that are not representative of the broad scope of all the genera of the instant claims.  It is not clear that the generic recitation of the method (note that claims 1, 12, and 22 appear to lack the affinity purification step altogether, as it is not claimed until further, dependent claims, if at all) would provide the functional virions as claimed, as it is clear from the examples provided and the teachings of the art that such a system would have to be very specific and calibrated to specific parameters in order to obtain the best level of separation of complete versus incomplete virions.   No derivatives or variants or mutants thereof of said method are disclosed that can achieve this purification as claimed. Thus, the application fails to provide sufficient examples of the numerous species within the broadly claimed genera. 
Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. For example, there is no evidence that any affinity capture system or any anion exchange column or any buffer systems or the like can still retain the ability to separate AAV8 complete virions from incomplete virions.  Aside from the importance of pH of the anion exchange resin, no correlation has been made to which parameters are essential (or non-essential) in order to achieve the claimed function of separation. 
Thus, in view of the above, there would have been significant uncertainty as to which chromatographic methods and conditions claimed would be able confer the claimed function of separating complete AAV8 virions from incomplete AAV8 virions.  In view of this uncertainty and the lack of sufficient examples of the claimed genera, the claims are rejected for lack of adequate written description support.
 
 
Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a specific two-step chromatography purification method for AAV8 utilizing affinity capture at a high salt concentration followed by an anion exchange resin method at about pH 10.2, does not reasonably provide enablement for any anion exchange chromatography method at about pH 10.2 for separating complete vs. incomplete AAV8 virions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to methods for separating AAV8 complete viral particles (viral particles or virions comprising packaged genome sequences) from incomplete viral particles (empty, genome-deficient viral particles or virions) using a fast-protein anion exchange liquid chromatography (FPLC) method, wherein the anion exchange resin is equilibrated to about pH 10.2.  Independent claims 12 and 22 are drawn to similar methods that provide further specifics with regards to buffers, resins, and salt gradients.  However, the claims, in general, are drawn to a generic method as set forth supra. 
State of the prior art/Predictability of the art.  The art has recognized the importance of using AAV as a viral vector for therapeutics, such as gene therapy and vaccines.  However, it is rather difficult to get AAV preparations of sufficient purity and/or infectivity for clinical use, and there remains a need for scalable methods well- defined, reproducible, and within controlled environmental conditions in accordance with Good Manufacturing Practices (GMP).  Ideally, a scalable model would also have a limited number of steps to reduce the variability seen with such purification systems, as many available systems require prior extensive treatment of the cell extracts, including density gradient, treatment with nucleases and detergents before the chromatography step. Such additional treatments render the whole process less satisfactory at an industrial scale (See e.g. Brument WO2016128407A1, Priority 02/09/2015; CITED ART OF RECORD IN PARENT; hereafter “Brument”; see esp. pp. 1-3, “Background of the Invention”).  Qu et. al. (Qu W, et. al. Curr Pharm Biotechnol. 2015;16(8):684-95. Review. Online Aug 2015; CITED ART OF RECORD IN PARENT; hereafter “Qu”) has noted the major barrier for clinical application is the absence of any ideal large scale production technique to obtain sufficient and highly pure rAAV vector (abstract), and that the purification strategies need to be adjusted to the physiochemical properties of each AAV subtype, especially with relation to the isoelectric point (pI) of each AAV subtype (abstract; Sect. 3.3).  Qu notes a major hurdle is to separate the complete, “pure” vectors from defective or empty vectors (p. 686, rt. col., ¶2).  Qu notes that ion exchange chromatography (IEX) is a highly desirable method, and notes the advantages and disadvantages of such a system; notably, IEX are limited in that some resins are not suitable for all subtypes of AAV (p. 687, left col., ¶2).  Qu notes affinity chromatography has been used to separate AAV, but again, such methods vary depending on the affinity system (e.g. heparin-based is not suitable for all AAV subtypes, antibody-based systems can be costly, altering the AAV capsid to aid in affinity-based systems may affect the stability and/or infectivity of the AAV virion; pp. 687-689.)
The art regarding AAV purification has therefore noted the major limitations, such as scalability and separation of desired AAV from defective particles, and has noted that the systems vary greatly depending on the specific AAV subtype that is being separated. Further, the art has recognized that there is no optimal method for purification of all AAV serotypes, that different chromatographic methods work better with different AAV serotypes, and that optimization of reagents (e.g. buffers, resins, antibodies, etc.), equipment, and consumables is required for efficient AAV purification.  Said optimization, according to the art, varies not only between each AAV serotype, but can vary depending on the cargo and mutations of the AAV itself, meaning that the optimization may be required for each individual rAAV vector that needs to be isolated, regardless as to their serotype.
Working examples. The application discloses examples in which AAV8 complete virions are separated from incomplete virions, with an experiment that combined known populations of complete and incomplete virions and subjected them to the same separation methods (Examples 1-3 starting at ¶[0130].)  (Example 1, ¶[0130], POROSAAV8™ resin from ThermoFisher, it is not clear what the antibody is, but appears to be one “specific for AAV” and a camelid-derived single chain antibody produced in S. cerevisiae, see ¶[0058]) followed by a specific type of anionic chromatographic purification (reconstituted virus preparations in 20 mM Bis-Tris-propane (BTP) buffer at pH 10.2, with separation using a CIMAC-QA™ monolith column from BIA Separations) with specific types of columns at specific flow rates with specific buffers for loading, washing, and eluting.   The claims generically call for “salt” at varying concentrations, and while some claims focus on the use of NaCl, it is not clear that “salt equivalents” or other types of salt would be useful in such a system at the concentrations and/or ionic strengths noted (i.e. it is not clear that KCl or NH4Cl or CaCl2 would be as useful for eluting the AAV).  
The examples of the instant specification focused on very narrow parameters that are not representative of the broad scope of all the genera of the instant claims.  It is not clear that the generic recitation of the method (note that claims 1, 12, and 22 appear to lack the affinity purification step altogether, as it is not claimed until further, dependent claims) would provide the functional virions as claimed, as it is clear from the examples provided and the teachings of the art that such a system would have to be very specific and calibrated to specific parameters in order to obtain the best level of separation of complete versus incomplete virions.   
Guidance in the specification. The specification provides guidance towards a two-step purification method that utilizes affinity purification followed by anion exchange chromatography with the resin equilibrated to pH 10.2; the specification utilizes specific affinity purification methods (e.g. POROSAAV8™ affinity column at pH 7.0, 400 mm salt, eluted with acidic pH buffer) and specific anion exchange methods (e.g. take eluate of affinity chromatography method, neutralize with BTP “Buffer A” (pH 10.2), load onto 0.1mL CIMAC-QA™ column at flowrate of 2mL/min or CIMMULTUS-QA™ column (BIA separation) at 10mL/min) and analyzed using adsorption ratio (A260/A280 nm) to separate fractions of complete AAV8 from empty or defective capsids, specifically when the ratio reaches a specific inflection point.  It is highly suggested that the claims be narrowed in scope to align with the separation methods performed in Examples 2-3, and to use caution when providing ranges or generic limitations for parameters that have clearly been determined to be critical by the specification and/or art.
Amount of experimentation necessary.  Additional research is required in order to determine how effective a generic anion exchange chromatography using buffer at pH 10.2 would be in separating AAV8 functional virions from defective or empty virions.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to use the claimed methods. 
 

Claim Rejections - 35 USC § 112(b); Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 1 and dependent claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 provides the limitation “monitoring eluate for ultraviolet absorbance at about 260 and about 280”.  However, it is unclear as to what the “260” and “280” measurements reference.  It appears as though 260 and 280 are wavelength measurements, and should reference “nanometers” or “nm” (and will be interpreted as such for further art rejections.)
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-11 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.
 
Claim 1 and dependent claims 2-11 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "fast performance liquid chromatography" in claim 1 is a relative term which renders the claim indefinite.  The term "fast performance liquid chromatography" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In fact, the art and the specification appear to be versed upon “fast protein liquid chromatography” or “FPLC”, and the claims will be interpreted as reading upon such methods and instrumentation.
Since a skilled artisan would not be reasonably apprised as to the metes and bounds of the claimed invention, instant Claim 1 is rejected on the grounds of being indefinite.  Claims 2-11 are also rejected since they depend from claim 1, but do not remedy these deficiencies of claim 1.
 
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 provides the limitation of “ionic strength” and states that said strength would be equivalent to about 20 nM of NaCl in solution or about 190 mM NaCl in solution.  However, it is not clear if one of skill in the art should be performing a specific calculation of molar ionic strength for an ideal or non-ideal solution, or if the applicant is simply referring to the general concentration of NaCl in solution.  Claim 4 provides similar limitations.
Ideal solution:              Non-ideal solution:


    PNG
    media_image1.png
    7
    131
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    7
    131
    media_image1.png
    Greyscale

            For at least these reasons, claims 3 and 4 are rejected on the grounds of being indefinite.
 

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 provides that the mixture would contain less than about 10% contamination from viral and cellular proteinaceous and nucleic acid materials.  However, it is unclear how one is to determine the “desirable” viral proteinaceous and nucleic acid materials (i.e. mature AAV virions) from the “undesirable” viral proteinaceous and nucleic acid materials.  Further, it is unclear if these undesirable viral materials are the empty, immature, non-functional, or defective AAV capsids; if the undesirable viral materials are “free”, unassociated viral proteins and/or nucleic acids; or both.  Claim 6 provides for similar, indefinite limitations.
Because it is unclear as to the metes and bounds of the instant invention, claims 5-6 are rejected on the grounds of being indefinite.
 
Claims 8, 12, 22 and dependent claims 13-21 and 23-26 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "strong resin" in claim 8 is a relative term which renders the claim indefinite.  The term "strong resin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  From the art and the guidance provided by the specification, it is not clear what would qualify as a “strong resin” (or, in the alternative, what would qualify as a “weak” or “normal/average” resin.)   Claim 12 provides for the similar, indefinite “strong resin” limitation.
For at least these reasons, claims 8 and 12 are rejected on the grounds of being indefinite.  Claims 13-21 are also rejected since they depend from claim 12, but do not remedy these deficiencies of claim 12.  Claims 23-26 are also rejected since they depend from claim 22, but do not remedy these deficiencies of claim 22.
 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "production system contaminants" in claim 10 is a relative term which renders the claim indefinite.  The term “production system contaminants " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  From the art and the guidance provided by the specification, it is not clear what would qualify as a “production system contaminant”.
For at least these reasons, claim 10 is rejected on the grounds of being indefinite.

Claim 12 and dependent claims 13-21 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In part (a), the claim provides for “a Buffer A”.  However, it is not clear what is meant by “a Buffer A” as the guidance of the specification has pointed to “Buffer A” being a number of items with different concentrations of main components (see e.g. Figs. 1-2; ¶[0016-0018][0021-0022][0041][0043][0060][0088][0094-0095][0104][0110-0119][0130-0131][0133]).  Claim 22 is rejected for similar limitations in part (a) of the claim.
For at least these reasons, claim 12 is rejected on the grounds of being indefinite.  Claims 13-21 are also rejected since they depend from claim 12, but do not remedy these deficiencies of claim 12. 
 
Claims 12, 22 and dependent claims 13-21 and 23-26 thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In part (c), the claim provides for “washing the loaded anion exchange resin with Buffer 1% B which comprises a salt having and a pH of about 10.2”.  However, it is not clear what is meant by “Buffer 1% B” insomuch that it is not clear if one is to use a 1% solution of whatever buffer B is, or if the Buffer comprises 1% of whatever item “B” is meant to represent.  Further, the wording of the claim is awkward, so it is not clear if the buffer comprises a salt and said buffer has a pH of about 10.2, or if somehow the salt solution added to the buffer has a pH of about 10.2.  Claim 22 is rejected for similar limitations in part (c) of the claim.
For at least these reasons, claims 12 and 22 are rejected on the grounds of being indefinite.  Claims 13-21 are also rejected since they depend from claim 12, but do not remedy these deficiencies of claim 12.  Claims 23-26 are also rejected since they depend from claim 22, but do not remedy these deficiencies of claim 22.
 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites “wherein the pH is 10.2”.  However, there are multiple instances of pH recited in the method of claim 22, and further multiple solutions, mixtures, and suspensions that do not have the pH specifically recited.  Therefore, it is unclear as to which pH this limitation is referring. 
For at least this reason, claim 23 is rejected on the grounds of being indefinite.
 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a method for separating AAV8 viral particles having packaged genomic sequences from genome-deficient AAV8 capsid intermediates, said method comprising: subjecting a mixture comprising recombinant AAV8 viral particles and AAV8 capsid intermediates to fast protein liquid chromatography, wherein the AAV8 viral particles and AAV8 intermediates are bound to an anion exchange resin equilibrated at a pH of about 10.2 and subjected to a salt gradient while monitoring eluate for ultraviolet absorbance at about 260nm and about 280nm, wherein the AAV8 full capsids are collected from a fraction which is eluted when the ratio of A260nm/A280nm reaches an inflection point.
Further limitations on the method according to claim 1 are wherein the inflection point is when the curve ratio of A260/A280 changes from less than 1 to greater than 1 (claim 2); wherein the salt gradient has an ionic strength equivalent to at least about 20 mM to about 190 mM NaCl (claim 3); wherein the AAV8 intermediates are separated from the anion exchange resin when the salt gradient reaches an ionic strength equivalent to about 50 nM NaCl or greater (claim 4); wherein the mixture comprising the recombinant AAV8 viral particles and AAV8 capsid intermediates contains less than about 10% contamination from cellular proteinaceous and nucleic acid materials (claim 5); wherein the mixture is at least about 95% purified from cellular proteinaceous and nucleic acid materials (claim 6); wherein the method has a sample loading flow rate less than or equal to the elution flow rate (claim 7); wherein the anion exchange resin is a strong resin (claim 8); wherein the anion exchange resin is in a column (claim 9); wherein the mixture comprising recombinant AAV8 viral particles and AAV8 capsid intermediates had been purified from production system contaminants using affinity capture (claim 10); and wherein the affinity capture is performed using an affinity resin (claim 11).
Claim 12 is drawn to a method for separating AAV8 viral particles from AAV8 capsid intermediates, said method comprising: (a) mixing a suspension comprising recombinant AAV8 viral particles and AAV8 capsid intermediates and Buffer A having a pH of about 10.2; (b) loading the suspension of (a) onto a strong anion exchange resin column; (c) washing the loaded anion exchange resin with Buffer B which comprises a salt and has a pH of about 10.2; (d) applying an increasing salt concentration gradient to the loaded and washed anion exchange resin, wherein the salt gradient is sufficient to elute the rAAV8 particles ; and (e) collecting rAAV8 particles which are at least about 90% purified from AAV8 intermediates.
Further limitations of the method according to claim 12 are wherein the recombinant AAV8 viral particles and AAV8 capsid of step (a) have been affinity purified at a high salt concentration (claim 13); wherein the anion exchange resin is a quaternary amine ion exchange resin (claim 14); wherein the anion exchange resin column comprises trimethylamine and a support matrix comprising poly(glycidyl methacrylate - co-ethylene dimethacrylate)(claim 15); wherein Buffer A is further admixed with NaCl to a final concentration of 1M in order to form or prepare Buffer B (claim 16); wherein the salt gradient is from about 10 mM to about 190 mM NaCl or a salt equivalent (claim 17); wherein the elution gradient is from 1% buffer B to about 19% Buffer B (claim 18); wherein when the anion exchange resin column is a monolith column and where column loading, washing, and elution occur in about 60 column volumes (claim 19); wherein the elution flow rate is from about 10 mL/min to about 40 mL/min (claim 20); and wherein the elution flow rate is about 20 mL/min (claim 21).
Claim 22 is drawn to a method for separating recombinant AAV8 viral particles containing DNA comprising pharmacologically active genomic sequences from genome- deficient(empty) AAV8 capsid intermediates, said method comprising: (a) forming a loading suspension comprising: recombinant AAV8 viral particles and empty AAV8 capsid intermediates which have been purified to remove non-AAV materials from an AAV producer cell culture in which the particles and intermediates were generated; and a Buffer A comprising 20 mM Bis-Tris propane (BTP) and a pH of about 10.2; (b) loading the suspension of (a) onto a strong anion exchange resin, said resin being in a vessel having an inlet for flow of a suspension and/or solution and an outlet permitting flow of eluate from the vessel; (c) washing the loaded anion exchange resin with Buffer 1% B which comprises 10mM NaCl and 20mM BTP with a pH of about 10.2; (d) applying an increasing salt concentration gradient to the loaded and washed anion exchange resin, wherein the salt gradient ranges from 10 mM to about 190 mM NaCl, inclusive of the endpoints, or an equivalent ; and (e) collecting the rAAV particles from eluate, said rAAV particles being purified away from 9 intermediates.
Further limitations on the method according to claim 22 are wherein the pH is 10.2 and the rAAV particles are at least about 90% purified from AAV8 intermediates (claim 23); wherein the average yield of rAAV particles is at least about 40% to about 70% as measured by GC titer (claim 24); wherein the producer cell culture is selected from a mammalian cell culture, a bacterial cell culture, and an insect cell culture, wherein said producer cells comprise at least (i) nucleic acid sequence encoding an AAV8 capsid operably linked to sequences which direct expression of the AAV8 capsid in the producer cells; (ii) a nucleic acid sequence comprising AAV inverted terminal repeat sequences and genomic transgene sequences for packaging into the AAV8 capsid; and (iii) functional AAV rep sequences operably linked to sequences which direct expression thereof in the producer cells (claim 25); and wherein material harvested from the cell culture is applied to an affinity resin to separate contaminants from AAV8 viral particles and empty AAV8 capsid intermediates (claim 26).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
  
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1, 3-6, 8-14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brument (WO2016128408A1, Priority 02/09/2015; hereafter “Brument”).
The Prior Art
Brument teaches a method for obtaining purified recombinant AAV8 (rAAV) comprising the steps of performing a filtration of the cell culture lysate and supernatant, specifically to obtain a clarified rAAV composition (entire document; see abstract; p. 3, ¶1; p. 6, lines 27-31; p. 10, lines 14-17; p. 16, lines 20-31; p. 32, lines 1-12; reference claim 8).  Said filtration can be performed using affinity purification (abstract) and then followed by an anion-exchange chromatography step (abstract) to obtain purified rAAV separate from empty capsids.  Brument teaches that the pH should be neutral to basic, which can mean pH above 8.0 (pp. 16-17, p. 17, lines 18-20; p. 20, lines 19-21, p. 19, lines 29-30) and that extremely basic pH is required for anion exchange columns for obtaining AAV (pp. 20-21, starting at line 23 to line 3.)  Brument teaches measuring the absorbance of the resulting eluates at about 260 nm and about 280 nm to obtain the proper fraction comprising whole, mature rAAV particles (p. 44, lines 16-20).  Thus, Brument teaches every aspect regarding instant claims 1 and 10.  
Brument teaches further aspects of the instant invention, including wherein the purity of the resulting rAAV is 90% or higher (p. 29, lines 16-20; instant claims 5-6).  Brument teaches the immunoaffinity purification step occurs through an AVB column, eluted with an acidic buffer, and neutralized with a basic buffer (p. 37, lines 1-12).  Brument teaches strong anion-exchangers for use with chromatography, including monolithic supports and columns (p. 18, “Anion-Exchange Chromatography”; instant claims 8-9, 14).  Brument teaches the high salt fractions comprise AAV particles and said AAV particles are eluted using salt gradients (p. 19, lines 24-28; p. 22, lines 1-21; instant claims 3-4, 12-13, 17).  The affinity purification can be performed using a SEPHAROSE™ support (reference claim 5, instant claim 11).  The buffers may comprise Bis-Tris propane (pp. 19-20, ¶ bridging cols.)
For at least these reasons, Brument teaches the limitations of instant claims 1, 3-6, 8-14, and 17, and anticipates the instant invention.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,015,174 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn towards methods of purification of AAV8 empty, genome-deficient AAV capsids from mature, genome-comprising AAV capsids.  Both comprise methods of separating the AAV virions from cell culture contaminants, loading them into a buffer of pH 10.2, loading the buffer+virion mixture onto a quaternary anion exchange column, washing the column and eluting with an increasing salt concentration gradient, and monitoring the UV absorbance at 260nm and 280 nm to determine the empty from mature AAV virions.  Both sets of claims are drawn to the use of the same producer cell cultures, the same yield of mature virions as measured by genome copy, and the same type of monolith columns with the same support matrix in the anion exchange columns.  Both claim the same number of column volumes for loading, washing, and eluting at the same flow rate, the use of fast protein liquid chromatography and affinity column purification.  As the methods, steps, reagents, and functional limitations between claimed inventions are nearly identical, the instant claims are an obvious variant of the ‘174 claims. 


Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/236,448 (reference application) in light of Qu (Qu W, et. al. Curr Pharm Biotechnol. 2015;16(8):684-95. Review. Online Aug 2015, CITED ART OF RECORD IN PARENT; hereafter “Qu”). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming nearly identical generic methods for purification of recombinant AAV, with the main difference being the serotype of AAV (in the instant application, it is AAV8, in the ‘448 application, it is AAVrh10).  Both claim purification with the anion exchange resin at a pH of “about 10” (in the instant application, “about 10.2 is +/- 0.2 pH, in the ‘448 application, the purification happens at a pH of about 10, which is 10 +/- 0.2 pH).  Given the teachings of Qu, one would be able to take the generic steps of these methods and optimize them to the different AAV serotypes depending upon their pI and upon the suggestions given by Qu for affinity chromatography and anion exchange chromatography optimization with respect to AAV purification.  For one of skill in the art, knowing that these parameters would need to be adjusted depending on the AAV serotype, it would be an obvious and routine optimization to perform, especially with the simple substitution of one known element (AAVrh10) with another (AAV8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/379,359 (reference application) in light of Qu (Qu W, et. al. Curr Pharm Biotechnol. 2015;16(8):684-95. Review. Online Aug 2015, CITED ART OF RECORD IN PARENT; hereafter “Qu”). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming nearly identical generic methods for purification of recombinant AAV, with the main difference being the serotype of AAV (in the instant application, it is AAV8, in the ‘359 application, it is AAV9).  Both claim purification with the anion exchange resin at a pH of “about 10” (in the instant application, “about 10.2 is +/- 0.2 pH, in the ‘359 application, the purification happens at a pH of 10.2 +/-0.2).  Given the teachings of Qu, one would be able to take the generic steps of these methods and optimize them to the different AAV serotypes depending upon their pI and upon the suggestions given by Qu for affinity chromatography and anion exchange chromatography optimization with respect to AAV purification.  For one of skill in the art, knowing that these parameters would need to be adjusted depending on the AAV serotype, it would be an obvious and routine optimization to perform, especially with the simple substitution of one known element (AAV9) with another (AAV8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/328,687 (reference application) in light of Qu (Qu W, et. al. Curr Pharm Biotechnol. 2015;16(8):684-95. Review. Online Aug 2015, CITED ART OF RECORD IN PARENT; hereafter “Qu”). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming nearly identical generic methods for purification of recombinant AAV, with the main difference being the serotype of AAV (in the instant application, it is AAV8, in the ‘687 application, it is AAV1).  Both claim purification with the anion exchange resin at a pH of “about 10” (in the instant application, “about 10.2 is +/- 0.2 pH, in the ‘687 application, the purification happens at a pH of 9.8+/-0.2).  Given the teachings of Qu, one would be able to take the generic steps of these methods and optimize them to the different AAV serotypes depending upon their pI and upon the suggestions given by Qu for affinity chromatography and anion exchange chromatography optimization with respect to AAV purification.  For one of skill in the art, knowing that these parameters would need to be adjusted depending on the AAV serotype, it would be an obvious and routine optimization to perform, especially with the simple substitution of one known element (AAV1) with another (AAV8).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
 
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 

 
/RACHEL B GILL/
Primary Examiner, Art Unit 1648